UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-6587


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANNE MARIE CHAMBERS, a/k/a Sugar, a/k/a Anne Marie Jack,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:94-cr-00089-JRS-2)


Submitted:   July 12, 2010                 Decided:   July 21, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anne Marie Chambers, Appellant Pro Se. Richard Daniel Cooke,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anne Marie Chambers appeals the district court’s order

denying    her   motion    filed       pursuant    to    18   U.S.C.    § 3582(c)(2)

(2006),    which   sought       a    reduction    in    sentence     based    upon   the

amendments to the crack cocaine sentencing guidelines.                         We have

reviewed the record and find no reversible error.                       Accordingly,

we affirm for the reasons stated by the district court.                          United

States v. Chambers, No. 3:94-cr-00089-JRS-2 (E.D. Va. Nov. 30,

2009).     We dispense with oral argument because the facts and

legal    contentions      are       adequately    presented     in    the    materials

before    the    court   and        argument   would    not   aid    the     decisional

process.

                                                                               AFFIRMED




                                           2